Supreme Court
OF
NeEvADA

(0) 1947TA RR

IN THE SUPREME COURT OF THE STATE OF NEVADA

EDUCATION FREEDOM PAC, No. 84735
Appellant,

Vs. ‘

BEVERLY ROGERS, AN INDIVIDUAL: ~=—RPILEB

RORY REID, AN INDIVIDUAL; AND
BARBARA K. CEGAVSKE, IN HER
OFFICIAL CAPACITY AS NEVADA
SECRETARY OF STATE,
Respondents.

 

 

 

ORDER OF AFFIRMANCE

This is an appeal from a district court order enjoining an
initiative petition’s circulation and placement on the ballot. First Judicial
District Court, Carson City; Charles M. McGee, Senior Judge.

Appellant Education Freedom PAC (EFP) seeks to place an
initiative on the ballot that would establish education freedom accounts for
parents to use on their child’s education if their child is educated outside of
the public school system. The initiative does not include a funding provision
and instead provides that the additions proposed to NRS Chapter 394 would
not become effective unless the Legislature funds them. Respondents
Beverly Rogers and Rory Reid (collectively referred to as Rogers) filed a
complaint for declaratory and injunctive relief challenging the initiative
petition. The district court granted the requested relief, invalidating the
initiative petition and enjoining EFP from circulating it for signatures and
enjoining the Secretary of State from placing it on the ballot on the basis
that the initiative created an unfunded mandate in violation of Article 19,
Section 6 of the Nevada Constitution.

Article 19, Section 6 of the Nevada Constitution “does not

permit the proposal of any statute or statutory amendment which makes an

22-2877

 

 

 
Supreme Court
OF
Nevapa

appropriation or otherwise requires the expenditure of money, unless such
statute or amendment also imposes a sufficient tax, not prohibited by the
Constitution, or otherwise constitutionally provides for raising the
necessary revenue.” See also Nev. Const. art. 19, § 2(1) (stating that the
people’s power to legislate by initiative petition is “subject to the limitations
of Section 6 of this Article”). In applying Article 19, Section 6, we have
recognized that an initiative that “make[s] an appropriation or requires an
expenditure of money” is void if it does not also provide for the necessary
revenue to fund the appropriation or expenditure. Rogers v. Heller, 117
Nev. 169, 173, 18 P.3d 1034, 1036 (2001). If, like here, the district court
resolves the challenge to an initiative petition in the absence of any factual
dispute, our review is de novo. Helton v. Nev. Voters First PAC, 138 Nev.,
Adv. Op. 45, 512 P.3d 309 (2022),

We recently affirmed a district court order invalidating an
initiative petition proposed by EFP that also proposed an education-
freedom-account program without a funding provision, but that petition
sought to do so through an amendment to the Nevada Constitution.
Education Freedom PAC v. Reid (Education Freedom I), 138 Nev., Adv. Op.
47, 512 P.38d 296 (2022). We explained in that opinion that one cannot
escape the funding requirement in Article 19, Section 6 by leaving it up to
the Legislature to determine how to fund the expenditures required by
changes proposed in an initiative petition. Id.

With the initiative petition at issue here, EFP proposes a
statutory scheme that requires the expenditure of money but leaves to the
Legislature whether and how to fund that expenditure, The petition creates
a program for education freedom accounts that will require appropriations

and expenditures for the program to exist. Yet, the petition does not include

 

(0) (947A eee

 

 
any funding provisions. The initiative process does not permit petition
proponents to propose statutes that may never take effect because they rely
on the Legislature to enact legislation effectuating them. Thus, we conclude
the district court properly determined that the initiative petition was void
for failing to comply with Article 19, Section 6 of the Nevada Constitution.!

Accordingly, we
ORDER the judgment of the district court AFFIRMED.

 

 

 

 

 

 

 

[ST
aria ST OW.
Parraguirre
pon rh 5 Wg
Hardesty Stiglich
lad Ji WG Zio Ji
Cadish Silver
Fehon NAD J. L x J.
Pickering Herndon

ce: Chief Judge, The First Judicial District Court
Hon. Charles M. McGee, Senior Judge
Hutchison & Steffen, LLC/Reno
Attorney General/Carson City
Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
First District Court Clerk

 

1Tn light of our conclusion here, we need not reach the other two issues
addressed in the district court’s order.

Supreme Court
OF
NEVADA 3

 

 

(0) 19474 ESeo